DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-20 in the reply filed on 5/10/22 is acknowledged.  The traversal is on the ground(s) that the examination of claims 21-24 would not pose a serious burden because independent claims 21 recites all of the limitations of independent claim 1.  This is not found persuasive because claim 1 does not recite all of the limitations in claim 21, specifically, the limitation of the second body being overmolded over at least a portion of the first body.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14, line 3 – it is unclear how the circumferential groove can also comprise a 
retaining groove.  Should “circumferential groove” be “cylindrical wall”?  Clarification is needed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 15 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cavagna 9,169,853.
In regard to claim 1, Cavagna discloses a pipe fitting comprising:
a first body 70 and a second body 95 that together at least partially define a fluid flow passage;
the first body 70 defining a first portion of the fluid flow passage that extends from a first end 25 of the fluid flow passage to a first internal opening 92;
the second body defining a second portion of the fluid flow passage that extends from a second internal opening 115 to a second end 97 of the fluid flow passage;
wherein the first body has a first interface surface 20 that surrounds the first internal opening 92, the first interface surface having a plurality of anti-rotation grooves 145;
wherein the second body has a second interface surface that surrounds the second internal opening and engages with the first interface surface, the first internal opening being in fluid communication with the second internal opening, and the second interface surface having a plurality of anti-rotation fingers (portions of 85 protruding into grooves 145) that are each received by and engage with a corresponding one of the anti-rotation grooves; and
wherein rotation of the second body relative to the first body is resisted by the engagement of the anti-rotation fingers with the anti-rotation grooves.
In regard to claim 2, wherein the anti-rotation grooves are oriented in a substantially parallel pattern on the first interface surface (see fig. 4 where one groove is parallel with another groove on the opposite side of, or 180 degrees around the opening 92).
In regard to claim 3, wherein the first body has a wall (wall of the internal bore of 74) extending about a central axis with an outer surface, an inner surface, and an end surface 25 that spans between the outer surface and the inner surface;
wherein the inner surface defines at least part of the first portion of the fluid flow passage;
wherein the end surface comprises the first interface surface;
wherein the first internal opening 92 comprises a circular opening; and
wherein the central axis extends through a center of the circular opening.
In regard to claim 4, wherein the end surface 25 comprises a top surface that is substantially perpendicular to the central axis;
wherein each of the anti-rotation grooves 145 has a first side surface, a second side surface 165, and a bottom surface 150;
wherein the first side surface and the second side surface each extend axially inwardly from the top surface 20, the first side surface being spaced from and substantially parallel to the second side surface;
wherein the bottom surface is spaced axially inwardly from the top surface and extends between the first side surface and the second side surface; and
wherein the first side surface, the second side surface, and the bottom surface of each anti-rotation groove defines a groove cavity (see fig. 4).
In regard to claim 15, wherein the second end 92 of the fluid flow passage is axially spaced from the first body 70;
wherein the first end 25 of the fluid flow passage is axially spaced from the second body 95;
wherein the first body has a threaded end portion 75 for threadedly engaging with a threaded attachment;
wherein the threaded end portion defines the first end of the fluid flow passage;
wherein the second body has a cylindrical end portion 71 for engaging with a cylindrical attachment; and
wherein the cylindrical end portion 71 defines the second end of the fluid flow passage.
In regard to claim 20, wherein the pipe fitting is a composite transition fitting (“for fluidly connecting, via the first portion and the second portion of the fluid flow passage, a first fluid conduit formed from a metallic material (attached to threaded end portion 75) and a second fluid conduit 205 formed from a polymeric material” is considered an intended use limitation that carries little patentable weight in an apparatus claim.  The fitting of Cavagna is capable of coupling a metal conduit to a polymeric material and is therefore deemed to anticipated the intended use limitation of the claim);
wherein the first body 15 connects to the first fluid conduit at the first end of the fluid flow passage (via threads 75); and
wherein the second body connects to the second fluid conduit at the second end of the fluid flow passage (the second body has cylindrical portion 95 and bolt holes 35 for connecting to an adjacent component).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavagna 9,169,853.
In regard to claim 8, Cavagna discloses grooves with a width and depth, but does not 
disclose the exact ratio dimension or ratio of the width relative to the depth.  However, it would have been obvious to one of ordinary skill in the art to modify the dimensions of the width and depth of the grooves of Cavagna to match that recited by the Applicant because the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).
In regard to claims 16-19, Cavagna does not disclose the exact materials recited by the Applicant.  However, it would have been obvious to one of ordinary skill in the art to modify the materials of the first and second body to include those recited by the Applicant because the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Allowable Subject Matter
Claims 5-7 and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hanson, Dietz, Lewis, Jackson and Hammond disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679